The complainant’s sobcitor moved the court to allow him to take tbe bill for confessed against some of tbe defendants, who bad failed to defend witbin tbe time prescribed by law. The Chancellor said tbat orders for taking bills pro confesso properly appertain to tbe duties and fimctions of tbe clerk and master, and not of tbe chancellor, and should be made at the Rules and not in court. Lanum v. Steel, 10 Hum. *3280. If tbe Chancellor undertake to make suck orders, be must conform to tbe rules prescribed for tbe government of tbe master. He must examine tbe process to see whether it bad been duly served and in proper time. Tbe clerk bad already made such an examination in making tbe proper entries in tbe rules. Parties must take tbe pro confesso before bim.